Citation Nr: 0801983	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.  In March 2007, the 
Board denied the veteran's hearing loss and tinnitus claims.  
The veteran appealed the Board's decision to the Court of 
Appeals for Veteran's Claims, which ordered that the claims 
be remanded under the terms outlined in a July 2007 Joint 
Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  He has indicated that there was no hearing loss 
for which he received treatment in service, but rather that 
the prolonged noise exposure during his service has caused 
his current hearing disability.  See VA Form 21-4138, 
Statement in Support of Claim, dated in May 2005.  Further, 
he has indicated that he has had ringing in his ears since 
service.

The veteran's service personnel records indicate that his 
military occupational specialty was Boatswain's Mate.  The 
veteran contends that his duties on the deck of an aircraft 
carrier necessarily exposed him to the loud noises of jet 
engines on the flight line and the firing of large guns.  He 
reports that he was not issued hearing protection of any 
kind, and that there were approximately 20 to 30 jets 
starting up their engines at any given time.  In support of 
his claim, he has submitted photocopied pictures of aircraft 
carriers similar to that on which he was stationed.  He 
contends that this exposure has caused his currently 
diagnosed hearing loss and tinnitus.  

Based on this evidence, and in accordance with the July 2007 
Joint Motion for Partial Remand, the claims are remanded to 
afford the veteran a VA examination and obtain a medical 
opinion as to the etiology of the veteran's currently 
diagnosed audio disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA audio and ear 
disease examination to determine the nature and 
etiology of the veteran's hearing loss and 
tinnitus.  The claims file should be forwarded 
for review by the examiner.  All testing deemed 
necessary should be conducted.  The examiner is 
asked to obtain a complete history of the 
veteran's noise exposure prior to, during, and 
after his military service.  The examiner is 
then asked to render an opinion as to whether 
it is at least as likely as not that the 
veteran's bilateral hearing loss and tinnitus 
are of the type as to be related to his noise 
exposure in service.  A rationale for any 
opinion offered is requested.

2.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



